


110 HR 7286 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7286
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Crowley, Mr. Weiner,
			 Mr. Higgins,
			 Mr. Ackerman,
			 Mr. Walsh of New York,
			 Mr. Serrano,
			 Mr. Reynolds,
			 Mrs. McCarthy of New York,
			 Mr. Engel,
			 Mr. King of New York,
			 Mr. Hinchey,
			 Mr. Nadler,
			 Mrs. Lowey,
			 Mrs. Gillibrand,
			 Mr. McNulty,
			 Mr. Israel,
			 Ms. Slaughter,
			 Mr. Towns,
			 Mr. Bishop of New York,
			 Mr. McHugh, and
			 Mr. Arcuri) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 46–02 21st Street in Long Island City, New York, as the
		  Geraldine Ferraro Post Office Building.
	
	
		1.Geraldine Ferraro Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 46–02 21st Street in Long Island City, New York, shall be
			 known and designated as the Geraldine Ferraro Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Geraldine
			 Ferraro Post Office Building.
			
